Citation Nr: 0622184	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 
percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, granting entitlement 
to service connection for bilateral hearing loss and 
tinnitus, effective from January 6, 2003, and assigning a 
10 percent evaluation for the veteran's tinnitus and a 0 
percent rating for his hearing loss.  By subsequent action 
in December 2003, the RO increased the rating assigned for 
the veteran's bilateral hearing loss from 0 to 10 percent, 
under 38 C.F.R. § 4.86(b), effective from January 6, 2003.  

In his VA Form 9, Appeal to the Board of Veterans' 
Appeals, received by the RO in February 2004, the veteran 
requested a Board hearing, sitting at the RO.  By a 
written statement, dated in September 2004, the veteran's 
representative indicated that the veteran was withdrawing 
his request for a travel board hearing and did not wish to 
appear for any hearing.  

In April 2005, the veteran moved the Board to advance his 
case on its docket.  Such motion was thereafter granted by 
the Board and expedited consideration of his appeal has 
followed.  


FINDINGS OF FACT

1.  Not more than a level II hearing impairment of the 
left ear is shown by the medical data presented.

2.  An exceptional pattern of hearing impairment is 
indicated with respect to the veteran's right ear, but not 
his left ear, warranting a designation of hearing 
impairment not in excess of level V.  

3.  The veteran has bilateral, recurrent tinnitus for 
which the maximum schedular evaluation has already been 
assigned.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating 
in excess of 10 percent for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2005).

2.  The criteria for the assignment of an initial rating 
in excess of 10 percent for bilateral tinnitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The U. S. Court 
of Appeals for Veterans Claims (Court or Veterans Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet.App. 
143, 149 (2001).

Regarding the veteran's claim for separate ratings for 
tinnitus, the facts are not in dispute.  Resolution of the 
veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the 
applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral 
or bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet.App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

As for the veteran's claim for an initial rating for 
bilateral hearing loss, it is noted that, under the VCAA, 
VA first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by 
the claimant, and notice of what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining 
all relevant evidence adequately identified in the record, 
and in some cases, affording VA examinations.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty to 
notify the appellant that he should submit all pertinent 
evidence in his possession.

The Board finds that the veteran was effectively informed 
to submit all relevant evidence in his possession, and 
that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, a decision was entered 
by the Veterans Court in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  As this is a 
claim for initial rating and not service connection, the 
holding in Dingess-Hartman is nor for application under 
the facts of this case.  To the extent that Dingess could 
be applied to a claim for an increased rating, the Board 
finds no prejudice to him in proceeding with the issuance 
of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  This is because the Board's 
determination that the claim for an increased scheduler 
rating for tinnitus must be denied as a matter of law and 
a preponderance of the evidence weighs against his claim 
for a higher rating for hearing loss renders moot any 
question about a disability rating and effective date.    

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness 
of the application.  Written notice of the VCAA was 
provided to the veteran by the RO in January 2003 as to 
his claim for service connection for bilateral hearing 
loss and, under VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(2004), such notice encompassed the downstream issue 
herein under review, but this GC opinion has since has 
been overruled by the Court's holding in Dingess.  
However, proper VCAA notice was subsequently sent in March 
2004.  With respect to any timing deficiency, it is 
pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, 
have resulted in prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005) (due process concerns with 
respect to VCAA notice must be pled with specificity), 
rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006).  
Finally, all pertinent examination and treatment records 
have been obtained and made a part of the veteran's claims 
folder to the extent that such records have been 
adequately identified or are otherwise available.  It is 
also shown that the veteran has been afforded a VA 
audiological examination during the course of the instant 
appeal, which provided findings that are adequate for 
rating purposes.  That evaluation, along with a private 
audiometric examination, provides sufficient findings upon 
which to resolve the appeal for a higher rating for 
hearing loss.  Under these circumstances, there is no duty 
to provide another examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4).  In light of the foregoing, it is found 
that VA has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that 
error to be harmless. Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA 
to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such 
failure is harmless. While perfection is an aspiration, 
the failure to achieve it in the administrative process, 
as elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).

Claims for Initial Ratings

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
(DCs) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Each disability must be viewed 
in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Examination reports are to 
be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

The record reflects that service connection for bilateral 
hearing loss and tinnitus was established by the RO in a 
rating decision of April 2003.  At that time, a 10 percent 
rating was assigned under DC 6260 for the veteran's 
tinnitus, effective from January 6, 2003, and a 0 percent 
evaluation was assigned under DC 6100 for his bilateral 
hearing loss, effective from January 6, 2003.  Given the 
fact that the veteran timely filed a notice of 
disagreement in April 2003 with the initial ratings 
assigned, the holding in Fenderson v. West, 12 Vet.App. 
119 (1999) is applicable.  Under Fenderson, at the time of 
an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.  In view of the foregoing, and in light of further 
RO action in December 2003, assigning a 10 percent 
schedular evaluation for hearing loss under 38 C.F.R. 
§ 4.86(b), effective from January 6, 2003, there are 
presented two questions for review, that of entitlement to 
an initial rating in excess of 10 percent for bilateral 
hearing loss from January 6, 2003, and also that of 
entitlement to an initial rating in excess of 10 percent 
for tinnitus from January 6, 2003.  

Bilateral Hearing Loss

It is the veteran's primary contention on appeal that he 
is entitled to a 30 percent evaluation for his bilateral 
hearing loss, based on the existence of an exceptional 
pattern of hearing impairment.  Allegations are also 
advanced, to the effect that appropriate consideration has 
not been accorded the findings furnished by his private 
audiologist.

For the purpose of rating the veteran's hearing loss, it 
is noted that the applicable criteria call for the 
consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests.  
38 C.F.R. § 4.85.  Such results are then charted at 38 
C.F.R. § 4.85, Tables VI and VII.  In order to establish 
entitlement to an increased evaluation for hearing loss, 
certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  Disability ratings for 
hearing impairment are derived by a mechanical application 
of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet.App. 345 (1992).

Evaluations of defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To evaluate 
the degree of disability for unilateral service-connected 
hearing loss, the rating schedule establishes eleven 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.

The only indications of examination or treatment of the 
veteran's hearing loss applicable to this claim are that 
provided by the report of a VA audiological examination in 
March 2003 and through a private audiological evaluation 
in April 2003.  In March 2003, the VA audiologist reported 
average pure tone thresholds of 61 decibels for the right 
ear and 60 decibels with respect to the left ear.  Speech 
recognition scores using the Maryland CNC wordlist were 96 
percent for the right ear and 92 percent for the left ear.  
No findings indicative of an exceptional pattern of 
hearing impairment, as set forth by 38 C.F.R. § 4.86, were 
indicated.  On a private audiological evaluation in April 
2003, pure tone averages were shown to be 59 decibels for 
both ears; speech recognition testing was not attempted 
utilizing the Maryland CNC wordlist as required for rating 
of the disability in question.  See 38 C.F.R. § 4.85(a).  

Notice is taken that the RO in assigning a 10 percent 
rating for the veteran's bilateral hearing loss 
interpreted the graphical data provided by the private 
audiologist on examination of the veteran in April 2003, 
specifically finding that the pure tone threshold at 1000 
Hertz was 20 decibels and that the pure tone threshold at 
2000 Hertz was 70 decibels.  Cf. Kelly v. Brown, 7 
Vet.App. 471, 474 (1995).  The RO likewise concluded that 
such findings were indicative of an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86(b), ultimately 
resulting in a designation of level V hearing for the 
right ear.  See 38 C.F.R. § 4.85, Tables VI and VIA.  In 
combining level V hearing for the right ear with level II 
hearing for the left ear (average pure tone threshold of 
59 and speech recognition score of 92 percent per Table 
VI) in 38 C.F.R. § 4.85, Table VII, a 10 percent rating 
was assigned under DC 6100.  

There is no basis for the assignment of a rating in excess 
of 10 percent for the veteran's bilateral hearing loss 
under DC 6100.  Contrary to the contentions of the 
veteran, the RO has rated the disability in question to 
the extent possible by means of the data provided by his 
private audiologist.  Note for example that the VA 
audiological findings did not indicate the presence of an 
exceptional hearing impairment with respect to either ear, 
but because such an impairment was shown by the private 
data with respect to the right ear, rating was undertaken 
on that basis.  Notation is also made that there is no 
showing of an exceptional hearing impairment under 
38 C.F.R. § 4.86 involving the left ear by either VA or 
non-VA findings and that the record does not otherwise 
indicate the existence of any greater auditory impairment 
than that reflected by the designations of level V hearing 
of the right ear and level II hearing of the left ear.  In 
sum, the audiological data presented do not permit the 
assignment of a schedular evaluation in excess of 10 
percent from January 6, 2003, to the present.  Fenderson.  

As a preponderance of the evidence is against the 
veteran's claim, denial of this claim for an initial 
rating in excess of 10 percent for bilateral hearing loss 
is in order.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990). 

Tinnitus

By this appeal, the veteran requests that separate 10 
percent evaluations be assigned for tinnitus of each ear.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, to clarify existing VA practice 
that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 
6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet.App. 63 (2005), the Veterans 
Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10-
percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 23, 2003, versions of DC 6260 
required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and 
unnecessary expenditure of resources based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay essentially included all claims in 
which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Veterans 
Court's decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10-
percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id., slip op. at 9-10.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of DC 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent 
with VA's longstanding interpretation that a single 10-
percent disability rating is the maximum rating available 
under DC 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes 
an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this 
claim is based on the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).


ORDER

An initial rating in excess of 10 percent from January 6, 
2003, for bilateral hearing loss is denied.  

An initial rating in excess of 10 percent from January 6, 
2003, for tinnitus, including separate compensable ratings 
for each ear, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


